Case 19-27857   Doc 46   Filed 01/15/21 Entered 01/15/21 14:53:36   Desc Main
                           Document     Page 1 of 4
Case 19-27857   Doc 46   Filed 01/15/21 Entered 01/15/21 14:53:36   Desc Main
                           Document     Page 2 of 4
Case 19-27857   Doc 46   Filed 01/15/21 Entered 01/15/21 14:53:36   Desc Main
                           Document     Page 3 of 4
Case 19-27857   Doc 46   Filed 01/15/21 Entered 01/15/21 14:53:36   Desc Main
                           Document     Page 4 of 4
